                                                                             Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 1 of 7



                                                                      1

                                                                      2
                                                                          George Haines, Esq.
                                                                      3   Nevada Bar No. 9411                                  E-FILED: July 13, 2020
                                                                          FREEDOM LAW FIRM, LLC
                                                                      4   8985 South Eastern Ave., Suite 350
                                                                          Las Vegas, NV 89123
                                                                      5   Phone: (702) 880-5554
                                                                          FAX: (702) 385-5518
                                                                      6   Email: info@freedomlawteam.com
                                                                          Attorneys for Plaintiff
                                                                      7
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      8                                      DISTRICT OF NEVADA

                                                                      9    MARLANE GRACE HERMANN,                             Civil Action No.

                                                                     10                   Plaintiff,                          COMPLAINT FOR DAMAGES
                                                                     11          v.                                           JURY TRIAL DEMANDED
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12    SELENE FINANCE, LP,
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13                   Defendant.

                                                                     14
                                                                                 Debtor and Adversary Plaintiff MARLANE GRACE HERMANN, through counsel, states
                                                                     15
                                                                          as follows for her Adversary Complaint against Selene Finance, LP:
                                                                     16
                                                                                                       PARTIES, JURISDICTION, AND VENUE
                                                                     17
                                                                                 1. Plaintiff Marlane Grace Hermann (“Plaintiff” or “Hermann”) is the owner of the real
                                                                     18
                                                                                      property and improvements located at and commonly known as 7937 Bridgefield Lane,
                                                                     19
                                                                                      Las Vegas, Nevada 89147 (the “Home”) and has owned the Home at all times relevant
                                                                     20
                                                                                      to this complaint and since prior to the filing of her chapter 13 bankruptcy (the
                                                                     21
                                                                                      “Bankruptcy”).
                                                                     22
                                                                                 2. Plaintiff has resided in and maintained the Home as her primary, principal residence at
                                                                     23
                                                                                      all times relevant to this complaint.
                                                                     24
                                                                          Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 2 of 7



                                                                      1     3. Defendant Selene Finance, LP (“Defendant” or “Selene”) is a foreign limited

                                                                      2        partnership organized under the laws of Delaware and is licensed to do business in

                                                                      3        Nevada.

                                                                      4     4. Defendant is the current servicer of a note (the “Note”) and of a mortgage on the Home

                                                                      5        that secures the Note (the “Mortgage”) (collectively, the “Loan”) and Defendant has

                                                                      6        serviced the Loan since obtaining servicing rights to the Loan effective January 7,

                                                                      7        2019.

                                                                      8     5. Defendant servicers the Loan on behalf of the current assignee and investor for the

                                                                      9        Loan, non-Party Wilmington Savings Fund Society, FSB, d.b.a. Christiana Trust, not

                                                                     10        individually but as trustee for Pretium Mortgage Acquisition Trust (“Wilmington”).

                                                                     11     6. Non-Party Seterus, Inc. previously serviced the Loan at all times relevant to this
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12        Complaint prior to January 7, 2019.
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13     7. Prior to the filing of the Bankruptcy, Defendant initiated foreclosure proceedings

                                                                     14        against Plaintiff, inter alia, seeking to foreclose on the Loan resulting in a foreclosure

                                                                     15        sale of the property being scheduled for February 26, 2020 (the “Sale”).

                                                                     16     8. The Home is an asset of Plaintiff’s estate in the Bankruptcy and the Loan is a scheduled

                                                                     17        liability.

                                                                     18     9. Wilmington asserted a claim against the Home and the bankruptcy estate based upon

                                                                     19        the Loan, filing its proof of claim in the Bankruptcy, Claim No. 12, on May 6, 2020,

                                                                     20        care of Defendant.

                                                                     21     10. This action is a core proceeding pursuant to 28 U.S.C. § 157(b) as this is a matter that

                                                                     22        arises in and is related to the Bankruptcy. This adversary case involves, inter

                                                                     23        alia, “matters concerning the administration of the estate”, the “allowance or

                                                                     24        disallowance of claims against the estate”, and “other proceedings affecting the
                                                                                Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 3 of 7



                                                                      1                 liquidation of the assets of the estate”. See, 28 U.S.C. § 157(b)(2)(A), 157(b)(2)(B),

                                                                      2                 and 157(b)(2)(O), respectively.

                                                                      3           11. This adversary case also involves claims that are otherwise related to a case under Title

                                                                      4                 11—the Bankruptcy—and this Court has jurisdiction of those claims pursuant to 28

                                                                      5                 U.S.C. § 157(c)(1).

                                                                      6           12. Plaintiff consents to the entry of a final order in this proceeding by this Court.

                                                                      7           13. This Court has federal subject jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1334 as

                                                                      8                 this action arises under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692, et

                                                                      9                 seq. (“FDCPA”).

                                                                     10           14. This Court has supplemental jurisdiction to hear any state law statutory and common

                                                                     11                 law claims that may arise pursuant to 28 U.S.C. § 1367.
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12           15. Venue in this District is proper under 28 U.S.C. §§ 1391(b), 1408, and 1409. Plaintiff
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13                 has resided in this District for over One Hundred Eighty (180) days preceding the

                                                                     14                 commencement of this action, Plaintiff filed the Bankruptcy in this District, the

                                                                     15                 Bankruptcy is pending in this District, Defendant conducts business within this District,

                                                                     16                 Defendant filed a proof of claim in the Bankruptcy, and Defendant engaged in the

                                                                     17                 conduct complained of occurred within this District.

                                                                     18                                        STATEMENT OF FACTS

                                                                     19   16.     Plaintiff fell behind on her obligations on the Loan and was declared in default as of the

                                                                     20   payment due March 1, 2018.

                                                                     21   17.     On or about November 17, 2018, Seterus referred the Loan to counsel for foreclosure.

                                                                     22   18.     Selene obtained servicing rights to the Loan effective January 7, 2019 when the Loan was

                                                                     23   in default.

                                                                     24   19.     Selene scheduled a foreclosure sale of the Home for February 26, 2020.
                                                                                Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 4 of 7



                                                                      1   20.     On or about February 3, 2020, Selene sent correspondence to Plaintiff stating, inter alia:

                                                                      2   a.      “WE HAVE A MODIFICATION THAT CAN LOWER YOUR MONTHLY

                                                                      3   MORTGAGE PAYMENTS AT NO COST TO YOU” (emphasis in original);

                                                                      4   b.      “We believe you may qualify for Selene’s Modification Program which will make your

                                                                      5   mortgage payments more affordable and help you keep your home. If you qualify, and comply

                                                                      6   with all terms and conditions, we will modify the terms of your mortgage [emphasis added] with

                                                                      7   payments you can afford”;

                                                                      8   c.      “Please call us by 02/17/2020 to take advantage of this opportunity” (emphasis in

                                                                      9   original); and,

                                                                     10   d.      “We encourage you to act today…complete the attached Uniform Borrower

                                                                     11   Assistance Form and fax it to 866-926-5498. Don’t delay ‒ call us today!” (emphasis in
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12   original).
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13   See, a copy of the Loss Mitigation Solicitation, attached as Exhibit 1.

                                                                     14   21.     Plaintiff, eager to save her Home by obtaining a modification for which she believed she

                                                                     15   would be qualified per the Loss Mitigation Solicitation, immediately worked to complete the

                                                                     16   Uniform Borrower Assistance Form (the “UBAF”).

                                                                     17   22.     Plaintiff submitted the completed UBAF, as instructed, via facsimile transmission and

                                                                     18   Selene received the same on or before February 11, 2020, well prior to the February 17, 2020

                                                                     19   deadline in the Loss Mitigation Solicitation. See, Exhibit 1.

                                                                     20   23.     Plaintiff reasonably believed that upon submitting the UBAF to Selene, that Selene would

                                                                     21   review her eligibility for the “Modification Program” mentioned in the Loss Mitigation

                                                                     22   Solicitation.

                                                                     23   24.     The Loss Mitigation Solicitation did not indicate that Selene may refuse to review

                                                                     24   Plaintiff’s UBAF due to the imminent foreclosure sale or otherwise.
                                                                                Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 5 of 7



                                                                      1   25.     Having not heard anything from Selene regarding the UBAF and with the foreclosure sale

                                                                      2   imminent, Plaintiff called Selene on February 19, 2020 to check in on the status of the review she

                                                                      3   reasonably expected pursuant to the Loss Mitigation Solicitation.

                                                                      4   26.     Plaintiff spoke with Nicole Sapp, a Selene representative, on February 19, 2020 regarding

                                                                      5   Plaintiff's submission of the UBAF and was advised that there was not enough time to review the

                                                                      6   UBAF and the only option to save her Home was to reinstate the Loan. See, a copy of the

                                                                      7   communication notes and comments from Selene’s “Loan Resolution” representatives (the

                                                                      8   “Notes”), attached as Exhibit 2.

                                                                      9   27.     As Defendant refused to consider Plaintiff for any loss mitigation options, the only

                                                                     10   reasonable manner through which Plaintiff could stop the foreclosure of the sale of her Home was

                                                                     11   to file the Bankruptcy on February 26, 2020.
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12                                    COUNT ONE
                                                                                            VIOLATIONS OF THE FDCPA 15 U.S.C §§ 1692, et seq.
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13
                                                                          28.     Plaintiff repeats and realleges paragraphs 1 through 27 with the same force and effect as
                                                                     14
                                                                          though fully set forth herein.
                                                                     15
                                                                          29.     Plaintiff is a “consumer” as he is a natural person obligated to pay the Loan which Selene
                                                                     16
                                                                          seeks to collect. See 15 U.S.C. § 1692a(3).
                                                                     17
                                                                          30.     The Loan is a “debt” as the Loan, which Defendant seeks to collect, is a residential
                                                                     18
                                                                          mortgage, the primary purpose of which was for personal, family, or household use. 15 U.S.C. §
                                                                     19
                                                                          1692a(5).
                                                                     20
                                                                          31.     Defendant is a “debt collector” because it regularly collects or attempts to collect on the
                                                                     21
                                                                          Loan and other mortgage loans owed to creditors and the Loan was in default at the time Defendant
                                                                     22
                                                                          began to collect the debt. 15 U.S.C. § 1692a(6).
                                                                     23
                                                                          32.     Defendant’s attempts to collect on the Loan debt are in violation of 15 U.S.C. §§ 1692e
                                                                     24
                                                                          and 1692e(10).
                                                                                Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 6 of 7



                                                                      1   33.     Defendant violated 15 U.S.C. § 1692e by using false or misleading representations to

                                                                      2   attempt to collect a debt by sending the Loss Mitigation Solicitation that gave a false impression

                                                                      3   to Plaintiff that Defendant would review Plaintiff’s completed UBAF and, in turn, her eligibility

                                                                      4   for a modification of the Loan, so long as Plaintiff submitted the UBAF by February 17, 2020.

                                                                      5   See, Exhibit 1.

                                                                      6   34.     Plaintiff submitted the completed UBAF to Defendant prior on or before February 11,

                                                                      7   2020, but Defendant subsequently refused to review the UBAF for Plaintiff’s eligibility for a

                                                                      8   modification of the Loan.

                                                                      9   35.     Due to Defendant’s misrepresentations within and through the Loss Mitigation

                                                                     10   Solicitation, Plaintiff was induced to spend time and resources to complete the UBAF despite it

                                                                     11   being wholly futile and despite Defendant knowing the same at the time they sent the Loss
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12   Mitigation Solicitation.
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13   36.     Moreover, Plaintiff spent vital time on a fruitless effort to save her Home through the

                                                                     14   completion and submission of the UBAF which could have been spent on a viable course of action.

                                                                     15   37.     Defendant’s actions directly and proximately caused Plaintiff to suffer from severe

                                                                     16   emotional distress driven by Defendant’s actions and by Plaintiff’s reasonable fear that

                                                                     17   Defendant’s conduct would result in the sale of and imminent loss of the Home, which resulted in

                                                                     18   frustration, loss of sleep, anxiety, depression, embarrassment, and other significant emotional

                                                                     19   distress.

                                                                     20   38.     As Defendant refused to consider Plaintiff for any loss mitigation options, the only

                                                                     21   reasonable manner through which Plaintiff could stop the foreclosure of the sale of her Home was

                                                                     22   to file the Bankruptcy on February 26, 2020.

                                                                     23   39.     As a result of Defendant’s actions, Defendant is liable to Plaintiff for actual damages,

                                                                     24   statutory damages, costs, and attorneys’ fees. 15 U.S.C. § 1692k.
                                                                               Case 2:20-cv-01293-KJD-EJY Document 1 Filed 07/13/20 Page 7 of 7



                                                                      1                                      PRAYER FOR RELIEF

                                                                      2          Plaintiff MARLANE GRACE HERMANN prays that this Court enter its order granting

                                                                      3   judgment in their favor and against Defendant Selene Finance LP as follows:

                                                                      4   A.     An award of actual damages as to Count One;

                                                                      5   B.     An award statutory damages in the amount of One Thousand Dollars ($1,000.00) for the

                                                                      6   violations of the FDCPA contained in Count One;

                                                                      7   C.     For attorney’s fees and costs as to Count One;

                                                                      8   D.     For such other relief which this Court may deem appropriate.

                                                                      9                                                        Respectfully submitted,

                                                                     10                                                        George Haines, Esq.
                                                                                                                               Nevada Bar No. 9411
                                                                     11                                                        FREEDOM LAW FIRM, LLC
                                                                                                                               8985 S. Eastern Avenue, #350
                        OFFICE: (702) 880-5554 FAX: (702) 385-5518
FREEDOM LAW FIRM, LLC




                                                                     12                                                        Beltway Corporate Center
                                                                                                                               Las Vegas, NV 89123
                                8985 S. Eastern Ave. Ste, 350
                                 Las Vegas, Nevada 89123




                                                                     13                                                        Telephone: (708)880-5554
                                                                                                                               ghaines@freedomlegalteam.com
                                                                     14                                                        Counsel for Plaintiff Marlane G. Hermann

                                                                     15                                          JURY DEMAND

                                                                     16          Plaintiff Marlane G. Hermann hereby requests a trial by jury on all issues so triable.

                                                                     17                                                        George Haines, Esq.
                                                                                                                               Nevada Bar No. 9411
                                                                     18                                                        FREEDOM LAW FIRM, LLC
                                                                                                                               Counsel for Plaintiff Marlane G. Hermann
                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24
